DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019 and 10/25/2019 have been considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9, 15-16, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 6-7, 9, 15-16, 18 recites the limitation "the code".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 17, 19-20 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano.
Claim Interpretation: The preamble limitation “a bias tire” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Sano teaches a heavy duty high speed cross ply tire. The tire includes the use of a pair of bead cores 2; a bead filler 10 disposed outward of each of the pair of bead cores in a tire radial direction; and a carcass layer 16A stretching between the respective pair of bead cores – (see, carcass ply section 6Aa), wrapping around end portions of the respective bead cores, the carcass layer having opposite ends turned back to be fixed – (see, carcass ply section 6Ba), in a cross section in a tire meridian direction, a cord on an innermost side of the carcass layer in a tire lateral direction having a curved shape projecting laterally outward at any position within a range of height from 0.9 times to 1.6 times a height of a flange of a rim on which the bias tire is assembled, and in the cross section in the tire meridian direction, a cord on an outermost side of the carcass layer in the tire lateral direction having a curved shape projecting laterally outward at any position within a range of height from 1.1 
Regarding claims 3, 8, 12, wherein in a cross section in the tire meridian direction, the bead filler has a thickness in the tire lateral direction that gradually decreases radially outward from the corresponding one of the bead cores, see FIG. 1; the number of plies of each group is set to be not more than 4 plies, see Col 2 lines 56-57.
Claims 1, 3, 8, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takatsu et al. (US 5,277,236).
Claim Interpretation: The preamble limitation “a bias tire” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Takatsu teaches a high speed radial tire. The tire includes the use of a pair of bead cores 2; a bead filler 9 disposed outward of each of the pair of bead cores in a tire radial direction; and a carcass layer 7 stretching between the respective pair of bead cores, wrapping around end portions of the respective bead cores 7a, the carcass layer having opposite ends turned back to be fixed 7b, in a cross section in a tire meridian direction, a cord on an innermost side of the carcass layer in a tire lateral direction having a curved shape projecting laterally outward at any position within a range of  times to 1.6 times the height of the flange, see FIG’S. 2, 6A and 6B.
Regarding claims 3, 8, 12, wherein in a cross section in the tire meridian direction, the bead filler has a thickness in the tire lateral direction that gradually decreases radially outward from the corresponding one of the bead cores, see FIG. 1; an inner layer 7A composed of plural, for example, four carcass plies 7a, see Col 5 lines 16-18.
Claims 1, 3, 8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP S63-22705A).
Claim Interpretation: The preamble limitation “a bias tire” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Sato teaches a large type bias fabric tire. The tire includes the use of a pair of bead cores 7; a bead filler – (depicted in FIG. 1 bit not annotated)  times to 1.6 times the height of the flange, see FIG 1.
Regarding claims 3, 8, 10-12, wherein in a cross section in the tire meridian direction, the bead filler has a thickness in the tire lateral direction that gradually decreases radially outward from the corresponding one of the bead cores, see FIG. 1; the number of plies of each group is set to be not more than 4 plies, see [0001] and FIG. 1; in a cross section in the tire meridian direction, the cord on the innermost\outermost side of the carcass layer in the tire lateral direction has the curved shape including an inflection point at which the curved shape changes from projecting laterally inward to projecting laterally outward, and the inflection point is positioned within a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim is/are rejected under 35 U.S.C. 103 as being unpatentable over xxx.
Claims 4-5, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 5,335,707) as applied to claim 1 above.
Regarding claims 4-5, 13-14, While Sano discloses the pair of bead cores is one of a plurality of the pairs of bead cores 2A, 2B, a plurality of the bead fillers 10 and a plurality of the carcass layers 6 are provided corresponding to the respective bead cores, the plurality of the carcass layers is turned back to be fixed while wrapping around the corresponding bead cores and the bead fillers corresponding to the respective bead cores, see FIG.6; it does not explicitly disclose in a cross section in the tire meridian direction, one of the plurality of bead fillers has a maximum height in the tire radial direction, the maximum height being from 0.17 times to 0.23 times a cross-sectional height of a carcass. However, as Sano substantially discloses the claimed tire structure, and guidance as provided by FIG. 1 which depicts substantially the same ratio of bead filler height to carcass cross-sectional height as applicant’s drawing FIG. 1. It is considered, that forming the bead filler to carcass cross-sectional height ratio in the claimed 0.17 to 0.23 manner, would merely be a matter of routine experimentation. Moreover, .
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record Sano does not teach nor reasonably suggest forming a tire such that in a cross section in the tire meridian direction, the cord on the innermost side of the carcass layer in the tire lateral direction has a radius of curvature R1 at a position at height 1.5 times the height of the flange, and has a radius of curvature R3 at a position at length of one-third of a length along the tire radial direction from a maximum height position of the carcass layer to a maximum width position of the carcass layer, a ratio R1/R3 being from 0.5 to 1.0; as instantly claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749